                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:17-CV-532-FL

ANGELA PARKS,                         )
                                      )
                       Plaintiff,     )
                                      )
               v.                     )
                                      )               ORDER
ANDREW SAUL,                          )
Commissioner of Social Security,      )
                                      )
                       Defendant.     )


       This action being submitted to the Court for an Order upon Plaintiff’s showing that the

Commissioner of Social Security should pay the sum of $15,000.00 for attorney fees,

representing less than 25% of Plaintiff’s accrued back benefits, to be paid from Plaintiff’s back

benefits pursuant to § 406(b) of the Social Security Act. It also appearing that upon receipt of

the 406(b) fee, Plaintiff’s counsel shall pay to Plaintiff the lesser EAJA fee of $2,500.00.

       It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff’s

counsel, Derrick Kyle Arrowood, the sum of $15,000.00, sent to his office at P.O. Box 58129,

Raleigh, North Carolina 27658, and that Plaintiff’s counsel pay to Plaintiff the sum of $2,500.00

and upon the payment of such sums, this case is dismissed with prejudice.



                            31st day of ____________________,
                       This _____           January           2020,


                                      ______________________________________
                                       U.S. District Court Judge Louise W. Flanagan
